United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Knoxville, TN, Employer
)
___________________________________________ )
A.L., Appellant

Appearances:
P. Heith Reynolds, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2264
Issued: April 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 20, 2007, which denied her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant is entitled to a schedule award based on her accepted low
back injury.
FACTUAL HISTORY
On October 2, 1989 appellant, then a 38-year-old city carrier, injured her low back when
she twisted in her seat to pull flats onto a delivery tray. The Office accepted her claim for left
hip strain, lumbosacral strain and low back syndrome. Appellant stopped work on October 3,
1989 and retired in 1994.

Appellant was treated by Dr. Calvin J. Johnson, a Board-certified orthopedic surgeon,
who noted a history of injury and diagnosed low back syndrome with mild disc disease at L5-S1
and recommended conservative treatment. Dr. Johnson noted a computerized tomography scan
revealed an annular bulge at L5-S1 with no large herniated disc. He opined that appellant could
return to light-duty work. In notes dated June 29, 1992 to May 1999, Dr. Johnson advised that
there was little change in her condition and her physical examination continued to show
limitation of motion of the back with no neurological deficit. He diagnosed painful degenerative
disc disease at L5-S1 and related her symptoms to the work incident of 1989. He noted that
appellant was currently disabled due to a stroke.
On August 14, 2000 appellant filed a claim for a schedule award. She submitted a report
from Dr. Johnson dated July 25, 2000. Dr. Johnson found that appellant had a 12 percent
permanent impairment of the right lower extremity as a result of her work injury.
On July 13, 2001 the Office requested that appellant submit a detailed report from her
treating physician which provided an impairment evaluation pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides).
Appellant submitted reports dated January 31 to October 2, 2001, from Dr. Vincent J.
Stravino, a Board-certified orthopedic surgeon, who diagnosed chronic back pain, tobacco abuse
and insomnia. Dr. Stravino noted that appellant had been treated by Dr. Johnson since
October 2l, 1989 and her condition was essentially the same without improvement.
In a letter dated September 6, 2002, appellant contended that she developed impairment
to both legs as a result of the October 2, 1989 work injury. On October 28, 2003 the Office
again requested that she submit a detailed report from a treating physician which provided an
impairment evaluation pursuant to the A.M.A., Guides.1
In a May 21, 2004 report, an Office medical adviser reviewed the medical evidence of
record and opined that there was no basis for rating impairment based on appellant’s accepted
conditions. He noted that appellant had been treated for symptoms related to her lumbar spine.
A June 28, 2001 report from Watauga Orthopedics noted an impairment rating of five percent of
the whole person based on diagnosis-related estimates for the lumbar spine. The medical adviser
noted that a whole body impairment rating was not acceptable for schedule award
determinations. With regard to the lower extremities, there was no evidence of any impairment
to the lower extremities as the medical evidence did not document neurologic impairment or
impingement which would result in lower extremity radiculopathy. The medical adviser found
no evidence of any lumbar spinal stenosis or other pathology which would result in any nerve
root impairment or impingement, which would affect the lower extremities and result in an
impairment rating. He concluded that there was no basis for rating any impairment based on the
accepted conditions.
In a decision dated August 2, 2004, the Office denied appellant’s claim for a schedule
award.

1

A.M.A., Guides (5th ed. 2001).

2

On August 2, 2005 appellant requested reconsideration. In a July 26, 2005 report,
Dr. J. Scott Litton, Jr., a Board-certified family practitioner, noted that he had treated appellant
for chronic low back pain originating from her October 2, 1989 work injury. He stated that a
magnetic resonance imaging scan of the lumbar spine on August 17, 2004 revealed degenerative
disc disease and desiccation of the intervertebral disc between L5 and S1. Dr. Litton opined that
in accordance with the A.M.A., Guides, page 381, diagnosis-related estimates method, appellant
was a lumbar category 2, with a five to eight percent impairment of the whole person. He noted
that the impairment rating was based solely on her accepted back injury and that she had reached
maximum medical improvement.
In a decision dated August 25, 2005, the Office denied modification of the August 2,
2004 decision. It found that a schedule award was not payable for impairment of the spine or
back.
On July 20, 2006 appellant requested reconsideration. In a July 15, 2006 report,
Dr. Litton advised that appellant had loss of use in both her upper and lower extremities. He
noted that appellant sustained an approximately 30 percent loss of use of her upper extremities
and 50 percent loss of use of her lower extremities pursuant to Figure 16-1a and Table 17-37,
page 436 and 552, of the A.M.A., Guides. Dr. Litton attributed appellant’s impairment to her
work injury.
In a report dated November 15, 2006, an Office medical adviser opined that the
impairment rating by Dr. Litton failed to properly apply the A.M.A., Guides. He noted that
Dr. Litton found a 30 percent impairment of the upper extremities and a 50 percent impairment
of the lower extremities and cited generally to Figure 16-1, page 436, 437 of the A.M.A., Guides.
However, the medical adviser noted that Figure 16-1 was comprised of charts that can be filled
out to aid in evaluating an individuals impairment rating; however, they do not provide any
specific information and cannot be used in and of themselves as a basis for an impairment rating.
The medical adviser noted that Dr. Litton also referenced Table 17-37, page 552 of the A.M.A.,
Guides which is used for impairments for nerve deficits; however, the accepted injury does not
include nerve deficits, injuries or conditions. He concluded that Dr. Litton failed to provide
sufficient findings on examination to support impairment of the extremities.
On February 28, 2007 the Office referred appellant to Dr. Kirpal S. Sidhu, a Boardcertified orthopedic surgeon, for a second opinion. In a May 25, 2007 report, Dr. Sidhu
reviewed the records and performed a physical examination of appellant. He detailed the history
of appellant’s work-related back injury and medical treatment and diagnosed chronic low back
pain, degenerative disc disease, diabetes mellitus, history of stroke and hypothyroidism. On
physical examination, there was no redness or gross deformity of the back, tenderness in the
lumbar paraspinals, appellant could walk on her tip toes and on her heels, straight leg raises were
to 55 degrees, dullness in pin prick sensation in both lower extremities and normal range of
motion of the hips and knees. He found no evidence of muscle wasting, no loss of reflexes, no
disc herniation or spinal stenosis, no limitation of any joints of the lower extremities, no
objective nerve root deficit in the lower extremities, no motor deficit, normal deep tendon
reflexes, no joint ankylosis or loss of muscle strength, no wasting and no peripheral nerve injury.
Dr. Sidhu noted that appellant was diagnosed with several comorbidities, including diabetes
mellitus and hypothyroidism which were known for causing peripheral neuritis. He opined that

3

appellant’s initial groin pain was perhaps the result of the lumbar strain which resolved.
Dr. Sidhu opined that appellant’s ongoing back pain was explained by the natural progression of
degenerative disc disease. He opined that the numbness appellant experienced in both legs was
not causally related to the accepted back condition but to sensory deficit caused by her diabetic
peripheral neuropathy and hypothyroidism. Dr. Sidhu concluded that appellant did not sustain
any impairment of the lower extremities from the back injury of October 2, 1989. He noted that
appellant reached maximum medical improvement on July 26, 2005.
In a decision dated June 20, 2007, the Office denied modification of the August 25, 2005
decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.5 Neither the Act nor its implementing regulations
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.6 The Board notes that section 8101 specifically excludes the back from the
definition of “organ.”7 However, a claimant may be entitled to a schedule award for permanent
impairment to the upper or lower extremities even though the cause of the impairment originates
in the back or spine.8
ANALYSIS
On appeal, appellant contends that she is entitled to a schedule award for permanent
partial impairment of the lower extremities and back. The Office accepted appellant’s claim for
left hip strain, lumbar strain and low back syndrome. As noted, the Act does not provide for a
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

5

Thomas J. Engelhart, 50 ECAB 319 (1999).

6

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

7

5 U.S.C. § 8101(19).

8

Thomas J. Engelhart, supra note 5.

4

schedule award based on impairment to the back or spine. Appellant may only receive a
schedule award for impairment to the upper or lower extremities if such impairment is
established as being due to her accepted back condition.
Appellant submitted a report from Dr. Litton dated July 15, 2006. The Board has
carefully reviewed Dr. Litton’s report and notes that he failed to provide adequate findings on
physical examination to support a schedule award for permanent partial impairment of
appellant’s lower extremities. Dr. Litton noted findings upon physical examination which
revealed prolonged guarding and muscle spasm of the paravertebral muscles. Although he
opined that appellant had 30 percent loss of use of her upper extremities and 50 percent loss of
use of her lower extremities pursuant to Figure 16-1a and Table 17-37, page 436 and 552 of the
A.M.A., Guides, he provided no objective clinical evidence of neurological impairment. The
Board notes that Figure 16-1a, page 436 to 437 are comprised of charts that an evaluator can use
in determining impairment. However, these charts do not provide any specific information and
cannot be cited to as a basis for an impairment rating. Moreover, appellant’s claim was accepted
for a low back condition. Dr. Litton provided no explanation as to how a lumbar strain or low
back syndrome would cause impairment to the upper extremities. He also generally referenced
Table 17-37, page 552 of the A.M.A., Guides which is used for rating impairments for nerve
deficits. However, Dr. Litton’s reports fail to identify any specific nerve causing motors or
sensory deficit due to the accepted conditions. The report offered no basis on which to rate
impairment under the A.M.A., Guides.9
The Office referred appellant to Dr. Sidhu who, in a report dated June 14, 2007,
determined that she had no impairment of the lower extremities. Dr. Sidhu noted findings upon
physical examination of no gross deformity of the back, tenderness in the lumbar paraspinals,
dullness in pinprick sensation in both lower extremities, no evidence of muscle wasting, no loss
of reflexes, no disc herniation or spinal stenosis, no limitation of the joints of the lower
extremity, no objective nerve root deficit in the lower extremities, no motor deficit, normal deep
tendon reflexes, no joint ankylosis or loss of muscle strength, no wasting and no peripheral nerve
injury. He opined that appellant’s initial groin pain was perhaps the result of the lumbar strain
which had resolved and any ongoing back pain was the result of the natural progression of
degenerative disc disease. Dr. Sidhu further opined that the peripheral neuropathy appellant
experienced was due to her diabetes mellitus and hypothyroidism. He concluded that, in
accordance with the A.M.A., Guides, appellant did not sustain any permanent impairment of the
lower extremities from her back injury of October 2, 1989.
The Board finds that the Office properly found that appellant had no permanent
impairment to a scheduled member of the body pursuant to the A.M.A., Guides. There are no
medical reports of record, in conformance with the A.M.A., Guides, which support that appellant
has a ratable impairment to a scheduled member of the body.

9

Before the A.M.A., Guides can be utilized, the claimant’s physician most provide a description of impairment
including loss in degrees of range of motion and the decrease in strength or disturbance of sensation. See Peter C.
Bilkind, 55 ECAB 580 (2005).

5

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

